DETAILED ACTION
Claims 1-12 are pending in the current application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Brunswig et al. (Pub. No. US 2007/0006041), in view of Pack (Pub. No. US 2014/0026144 A1), in view of Asenjo et al. (Pub. No. US 2018/0006913 A1) and further in view of Gowin et al. (Patent No. US 6,606,721 B1.

As to claims 1 and 8, Brunswig discloses a testing automation platform for scheduling and/or rescheduling tests for execution in a continuous integration environment, the continuous integration environment including a code repository and at least one continuous integration server that periodically generates software builds based on committed code changes, executes queued tests on the generated builds, and reports results to developers, the testing automation platform comprising:
a test scheduler server comprising a first processor configured to identify and queue tests to be run on a build based on code changes committed to the code repository,  (Brunswig [0019] lines 1-12, [0020] lines 1-8, [0022] lines 1-9, [0036] lines 1-6, [0037] lines 2-8 and [0045] lines 1-6; which shows being able to schedule/queue and time various testing thus viewed as identified taking into consideration changes that can be viewed as source code changes stored in the repository where the code stored can include a plurality of different version of the source code and thus viewed as uncommitted code options and it is when the software is built and configure that it is viewed as committed code changes); 
at least one micro-scheduler server configured to listen to at least one information scouse from the continuous integration environment (Brunswig [0017] lines 8-14,  [0026] lines 7-14, [0037] lines 1-11 and [0045] lines 1-6; shows being able to gather/listen to the information through the use of a planning module ability to take into the account information such and state of applications and other key functionality of software thus viewed as gathering/listening to information from an information source to generate analysis in this centralized updateable system that includes a continuous integration environment from the integration engine);
which shows through the use of a planning module that takes into account information thus viewed as listened information to plan different sets of test viewed as goals where the planning takes into accounts rules since from examples based on length of test are used to determine when test should be run thus viewed as planning based on rules);
identify one or more target tests based on the analysis  (Brunswig [0026] lines 7-14, [0036] lines 1-6 and [0037] lines 2-10; which shows being able identify based on the collected information the target test configuration to perform);
prioritize the identified one or more target tests based on the server’s respective assigned goal (Brunswig [0036] lines 1-6 and [0037] lines 2-10 and lines 20-24; which shows when planning can plan when and what order test can run where this information is based on how extensive the test are and thus viewed as a form of prioritization of the test based on information);
create test execution requests for the prioritized test (Brunswig [0025] lines 1-9, [0036] lines 1-6, [0037] lines 2-10 and lines 20-24; which shows the arrangement and organization of test scripts for execution where as part of the planning the test are viewed as prioritized thus creating test execution request for the prioritized test);
provide the test execution requests to a micro-scheduler service; and (Brunswig [0003] lines 4-13, [0036] lines 1-10, [0037] lines 2-10 and lines 20-24; which shows the testing scheduling being able to provide/schedule test execution request and the execution of those test request) 
which shows the testing scheduling being able to provide/schedule test execution request and thus the request being received).

Brunswig does not specifically disclose wherein each micro-scheduler server is assigned a respective goal

However, Pack discloses wherein each micro-scheduler server is assigned a respective goal (Pack [0016] lines 3-11, [0024] lines 1-4 and [0025] lines 1-3; which shows how each of the plurality of scheduler servers can be associated with specific configurations and threshold values viewed as specific assigned goals).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Pack, showing the assigning of goals to scheduler servers, into the scheduling system of Brunswig, for the purpose of increasing usability by improving the ability to monitor, manage, load and scheduling of information as taught by Pack [0003] and [0016] lines 3-11.

Brunswig as modified by Pack does not specifically disclose listening to at least one information stream from the continuous integration environment.

which shows the specifics of being able to analyze a data stream through the use of a set of rules designed to identify issues, viewed as identifying information from the data stream in a continuous environment).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Asenjo, showing the listening to stream information, into the scheduling system of Brunswig as modified by Pack for the purpose of helping to increase the effectiveness of analysis on a large amount of potentially useful data at high rates, as taught by Asenjo [0036] lines 4-10 and [0039] lines 1-10.

Brunswig as modified by Pack and Asenjo does not specifically disclose select which tests to queue for execution based on the amount available resources and the received test execution requests.

However, Gowin discloses select which tests to queue for execution based on the amount available resources and the received test execution requests (Gowin Col. 4 lines 40-47, Col. 6 lines 36-44 and Col. 7 lines 12-17; which shows the ability to track/determine system resources where the selection of test instruction to perform is based on tracked resource availability, where it shows an instruction queue where instruction can be added to it, viewed as including test instructions, where it is disclosed in detail above the specifics of the plurality of micro-scheduler server, being able to assign priority to test for test execution in an continuous integration environment).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Gowin, showing a testing queue, into the test scheduling system of Brunswig as modified by Pack and Asenjo, for the purpose of improving instructions selection for use based on a better tracking understanding of system resources and availability, as taught by Gown Col. 1 lines 14-21 and Col. 4 lines 40-47.

As to claim 4, Brunswig does not specifically disclose, however Pack discloses comprising a plurality of micro-scheduler servers (Pack [0016] lines 3-11. [0024] lines 1-4, [0025] lines 1-3, [0049] lines 1-7 and [0050] lines 1-3; which shows the plurality of scheduler servers).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Pack, showing the assigning of goals to scheduler servers, into the scheduling system of Brunswig, for the purpose of increasing usability by improving the ability to monitor, manage, load and scheduling of information as taught by Pack [0003] and [0016] lines 3-11.

As to claims 5 and 9, Brunswig discloses wherein the assigned goal of one of the plurality of micro-scheduler servers is identifying submitted changelists causing a breakage or failed test (Brunswig [0041] lines 1-10; which shows being able to determine if the submitted build/changelist causes a breakage/failure/error).

As to claims 6 and 10, Brunswig discloses wherein the assigned goal of one of the plurality of micro-scheduler servers is identifying changelists which caused a breakage and/or identifying changelists causing an unstable codebase (Brunswig [0041] lines 1-10; which shows being able to determine if the submitted build/changelist causes a breakage/failure/unsuccessful).

As to claims 7 and 11, Brunswig discloses wherein the assigned goal of one of the plurality of micro-scheduler servers is identifying flaky tests (Brunswig [0023] lines 5-13; which shows a plurality of test being performed that includes testing different scenarios such as errors test which can be viewed as flaky test).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Brunswig, Pack, Asenjo and Gowin as applied to claim 1 above, and further in view of Queru et al. (Pub. No. US 2012/0233287 A1).

As to claim 2, Brunswig as modified by Pack, Asenjo and Gowin does not specifically disclose wherein the micro- scheduler service is further configured to filter the received requests to remove duplicate requests.

However, Queru discloses wherein the micro- scheduler service is further configured to filter the received requests to remove duplicate requests (Queru [0022] lines 5-8 and [0023] lines 7-9; which shows being able to filter received request in order to remove duplicate request).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Queru showing removing duplicate request, into the test scheduling system of Brunswig as modified by Pack, Asenjo and Gowin, for the purpose of increase efficient use of the system by helping to avoid transfer of outdated information, as taught by Gueru [0022].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Brunswig, Pack, Asenjo and Gowin as applied to claim 1 above, and further in view of Johnson et al. (Patent No. US 9,027,004 B1).

As to claim 3, Brunswig as modified by Pack, Asenjo and Gowin does not specifically disclose an application program interface (API) which defines how micro-scheduler servers interface with the micro-scheduler service and allows third parties to independently develop micro-scheduler servers.

However, Johnson discloses an application program interface (API) which defines how micro-scheduler servers interface with the micro-scheduler service and allows third parties to independently develop micro-scheduler servers (Johnson Col. 6 lines 11-15; which shows an API that is used in allowing third party developers user of the services and interface with the server where it is disclosed above how the micro-scheduler server interact).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Johnson, showing the use of an API in allowing third party developers, into the test scheduling system of Brunswig as modified by Pack, Asenjo and Gowin, for the purpose of allowing an increase in ease for third party developers access information for use in development, as taught by Johnson Col. 8 lines 11-15.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Brunswig et al. (Pub. No. US 2007/0006041), in view of Douglas et al. (Pub. No. US 2015/0261658 A1), in view of Gowin et al. (Patent No. US 6,606,721 B1), and further in view of Queru et al. (Pub. No. US 2012/0233287 A1).

As to claim 12, Brunswig discloses a method of automated scheduling or re-scheduling of tests for execution in a continuous integration environment, the continuous integration environment including a code repository and at least one which shows receiving a plurality of test request where the ability to plan the execution of the test takes into count factors  associated with test such as how extensive the test are and how long they require to run and  being able to schedule and time various testing taking into consideration changes that can be viewed as source code changes stored in the repository thus viewed as including a form of identification for these specific test being scheduled);
submitting specific test requests to the continuous integration server for execution based on the queued requests (Brunswig [0025] lines 8-12, [0036] lines 1-6 and [0037] lines 2-8; which shows being able to send/submit specific test for execution).

Brunswig as modified does not specifically disclose wherein each test execution request has a score assigned by the requesting micro-scheduler server; and wherein the score is used in prioritizing the testing.

However, Douglas discloses wherein each test execution request has a score assigned by the requesting micro-scheduler server; and wherein the score is used in prioritizing the testing (Douglas [0059] lines 6-14; which shows that the plurality of test request are assigned priority values, viewed as a score where the priority values are assigned to the request by the providers of the request, viewed in this case and the micro-scheduler servers seen in more detail disclosed above).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Douglas, showing the associated priority score with testing, into the testing scheduling system of Brunswig for the purpose of improve the effectiveness of testing by being able to rank/prioritize testing request based on factors and thus have the most desired/necessary test request handled first, as taught by Douglas [0059].

Brunswig as modified by Douglas does not specifically disclose prioritizing the filtered requests for each micro-scheduler server based on the respective assigned score and available system resources; placing the prioritized requests in one or more queues for execution.

However, Gowin discloses prioritizing the filtered requests for each micro-scheduler server based on the respective assigned score and available system resources (Gowin Col. 2 lines 4-8, Col. 4 lines 40-47, Col. 6 lines 36-44 and Col. 7 lines 12-17; which shows the ability to track/determine system resources where the selection of test instruction to perform is based on tracked resource availability thus a form of prioritization, where it is disclosed in detail above the specifics of the being able to assign priority to test for test execution based on score in an continuous integration environment thus together can be seen as prioritizing the request based on score and available resource);
placing the prioritized requests in one or more queues for execution (Gowin Col. 2 lines 4-8, Col. 4 lines 40-47, Col. 6 lines 36-44 and Col. 7 lines 12-17; which shows the ability to track/determine system resources where the selection of test instruction to perform is based on tracked resource availability, where it shows an instruction queue where instruction can be added to it, viewed as including test instructions).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Gowin, showing a testing queue, into the test scheduling system of Brunswig as modified by and Douglas, for the purpose of improving instructions selection for used based on a better tacking understanding of system resources and availability, as taught by Gown Col. 1 lines 14-21 and Col. 4 lines 40-47.

Brunswig as modified by Douglas, and Gowin does not specifically disclose filtering the received test execution requests to remove harmful and/or redundant requests.

However, Queru discloses filtering the received test execution requests to remove harmful and/or redundant requests (Queru [0022] lines 5-8; which shows being able to filter received request in order to remove duplicate request).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD F WHEATON whose telephone number is (571)270-1779. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/BRADFORD F WHEATON/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193